Citation Nr: 9915195	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for a bronchial asthma 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to May 
1943.  

This appeal arises before the Board of Veterans' Appeals from 
a rating decision rendered in January 1997 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran's 
Affairs, whereby the veteran's claim was denied.

As a preliminary matter, the Board notes that the veteran has 
claimed service connection for permanent and total disability 
due to non-service connected disabilities for pension 
purposes.  As it does not appear that a rating action has 
been promulgated on this issue, it is referred to the RO for 
the appropriate action.  

In addition, the veteran has claimed service connection for a 
left and right eye disorder, and that claim was denied by 
means of a rating decision dated June 1998.  However, the 
veteran also indicated disagreement with the negative 
response to his claim in a letter to his representative dated 
October 1998.  In addition, medical evidence concerning his 
eye condition has been submitted.  These documents serve as 
his notice of disagreement to that rating decision.  However, 
it does not appear that a Statement of the Case (SOC) has 
been promulgated.  There is a rating action considering a new 
and material evidence claim, which apparently was promulgated 
in response to the veteran's DAV representative's request to 
"reopen" a claim for a bilateral eye disorder.  As no SOC 
has been issued in response to the veteran's timely NOD, this 
issue is referred to the RO for the appropriate action.  

Finally, the Board notes that, in statements dated March and 
May 1998, Marcus E. McCrory, Esq. acted as the veteran's 
representative.  However, as indicated above, in a record 
dated June 1998, a claim was submitted from the DAV acting on 
the veteran's behalf.  A letter was also received from the 
Paralyzed Veterans of America indicated that they did not 
have "POA" on the veteran.  As not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim, 38 U.S.C. 
§ 7105(b)(2) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 14.631(c)(1) (1998), the veteran should clarify his 
representative.  



REMAND

The Board notes that an internal VA notice shows that the 
veteran did not report to part or all of his scheduled 
appointment for his asthma disability:  "[The veteran] 
actually came to his early appointment for PFT [pulmonary 
function testing] but then departed the grounds.  He did not 
return for his doctor's appointments.  There has been no 
contact."  The RO noted this "failure to report" to a VA 
examination in the veteran's supplemental statement of the 
case (SSOC) dated March 1997.  

The Board determines that another examination should be 
scheduled for the veteran.  First, it is not clear from the 
above internal notice whether the veteran was given pulmonary 
function testing, since those reports do not appear to be of 
record.  Second, it is not clear under what circumstances the 
veteran left the VAMC.  Since the veteran stated in a letter 
dated September 1998 that he did not receive the March 1997 
SSOC, and the VAMC did not contact the veteran, it is unclear 
whether he intentionally failed to report.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
order to determine whether he wants to be 
represented by Disabled American 
Veterans, or by Marcus E. McCrory, Esq.  
The RO should request that the veteran 
have his representative complete and 
submit a VA Form 646, STATEMENT OF 
ACCREDITED REPRESENTATIVE IN APPEALED 
CASE.

2.  The RO should then schedule another 
VA medical examination in order to 
determine whether the veteran's bronchial 
asthma has increased in severity.  The RO 
should also furnish the examiner with the 
claims file and a copy of this remand for 
review prior to the examinations.  The RO 
shall also determine the number of 
appointments the veteran is scheduled for 
with the VAMC, and inform the veteran of 
the exact dates and times of all 
appointments.  The RO will also inform 
the veteran that failure to report may 
adversely affect his claim.  

3.  All appropriate studies, to include 
radiologic and diagnostic testing, are to 
be completed at this time.  The examiner 
shall also conduct recent pulmonary 
function testing, or schedule it to be 
conducted.  The examiner shall finally 
provide an opinion as to the severity of 
the veteran's bronchial asthma disability 
after the completion of all studies.  All 
findings, and the reasons and bases 
therefore, are to be set forth in a clear 
and legible manner on the examination 
report.

4.  The RO should then also review the 
veteran's claims folder, and determine 
whether his claims can now be granted.  
If the decision remains in whole or in 
part adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further review, as appropriate.


No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with the requirements of 
due process and to obtain additional evidence. 


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




